 JENKINS MANUFACTURING CO.439JenkinsManufacturing CompanyandInternationalMoldersandAlliedWorkersUnion,AFL-CIO-CLC. Case 10-CA-10028March 6, 1974DECISION AND ORDERBY CIIAIRMAN MILLER ANDMEMBERSFANNING AND JENKINSwhether respondent violated Section 8(a)(3) and(1) of theNational Labor Relations Act, as amended(Act),4 bydischarging an employee,Richard Nelson.Upon the entire record,5 upon my observation of thewitnesses and their demeanor while testifying,and havingtaken into account the arguments made and the able briefssubmitted,6Imake the following:FINDINGS OF FACT7On October31, 1973,Administrative Law JudgeAlvin Liebermanissued the attached Decision in thisproceeding.Thereafter,counsel for the GeneralCounsel filed exceptions and a supporting brief, andRespondent filed an answering brief.Pursuant to the provisions of Section3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings,findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the complaint be, and the samehereby is, dismissed.DECISIONSIAJEMENTOF THE CASEALVIN LIEBERMAN. Administrative Law Judge: The trialin this proceeding, with all parties represented, was heldbefore me in Anniston, Alabama, on May I and June 26and 27, 1973, upon the General Counsel's complaint andamendment to complaint 1 dated, respectively, April 5 andApril 6, 1973,2 and Respondent's answer.3 The principalissue raised by the pleadings and litigated at the trial wasiHereinafter these pleadings will he referred tojointly as the complaint2The complaint was issued pursuant to a charge filed on March2, 1973,by InternationalMolders and Allied Workers Union,AFL-CIO-CLCiDuring the trial the answer was amended to admit par. 6 of thecomplaint insofar as it alleges that Respondent discharged Richard Nelsonon February27. 19734 In pertinent part these sections provideSec.8(a) it shall be unfair labor practice for an employer-(1) to interfere with, restrain, or coerce employees in the exercise ofthe rights guaranteed in section 7,(3) by discrimination in regard to hire or tenure of employmentto encourage or discourage membership in any labor organizationSection 7, insofar as relevant, statesI.JURISDICTIONRespondent, an Alabama corporation,isengaged atAnniston,Alabama, in the manufacture and sale ofprehung doors and windows. During the past calendaryear, a representative period, Respondent sold and shippedproducts valued at more than $50,000 directlyto customerslocated outside the state of Alabama. Accordingly, I findthatRespondent is engagedin commercewithin themeaning of the Act and that the assertion of jurisdictionover this matter by the National Labor Relations Board(Board) is warranted.Siemons Mailing Service,122 NLRB81, 85.II.THE LABOR ORGANIZATION INVOLVEDInternationalMolders and AlliedWorkersUnion,AFL-CIO-CLC (Union)is a labor organizationwithin themeaning of Section2(5) of the Act.III.INTRODUCTIONBriefly,thiscase is concerned with Respondent'sdischarge of Richard Nelson, an employee who was astaunch supporter of the Union, after an organizingcampaign mounted by the Union ended in the Union's lossof a representationelection.The General Counsel con-tends8 that Nelson'sdismissalwas motivated by hisactivity in support of the Union and, therefore, wasviolative of Section 8(a)(3) and (1) of the Act.Respondentmaintains thatNelsonwas dischargedbecause he was physically unable to do his work. Thisasserted ground for the termination of Nelson's employ-ment isattacked by the General Counsel as being a pretextto conceal its actual basis, Nelson's union activism.Sec.7.Employeesshall have the right to self-organization, toform,join,or assistlabororganizations,to bargaincollectivelythroughrepresentatives of their own choosing.and to engage in other concertedactivities for the purpose of collective bargaining or other mutual aid orprotection ....5 Issued simultaneously is a separate order correcting obvious inadvert-ent errors in the stenographictranscriptof this proceeding6Althoughall the arguments of the parties and the authoritiescited bythem, whether appearing in their briefs or madeorallyat the teal, may notbe discussedin thisDecision, each hasbeen carefullyweighed andconsidered.7Respondent's motion made at the conclusion of the trial,upon which Ireserved decision, is disposed of in accordance with the findings andconclusions set forth in this Decision8Althoughrepresented,the Union made no opening statement at thetrialnor didit submit a brief I assume, however, that its position is thesame as the GeneralCounsel's209 NLRB No. 83 440DECISIONSOF NATIONALLABOR RELATIONS BOARDIV. PRELIMINARY FINDINGS AND CONCLUSIONS9A.Respondent's OperationsAs noted, Respondent makes doors and windows. Inassembling its windows Respondent employs crews con-sisting of two and three men. In the latter case one of thecrew members is a leadman, whose wage rate duringFebruary 1973 was 30 cents an hour greater than the othertwo.When three men work together two assemble the windowframe into which they insert the glazed sash. Thecompleted window is then turned over to the leadman, thethirdmember of the crew, who installs the weatherstripping and inspects the unit. After ascertaining that thewindow is free from defects the leadman staples into thefinished product blocks and braces whose function is toprevent the sash from moving while the window is instorage or in transit to its purchaser. Upon completing theforegoing operation the leadman lifts the window andplaces it on a nearby dolly for movement into a storagearea. In the absence of a dolly the leadman carves thewindow to the storage area, a distance of some 25 feet.When the crew consists of two men, one assembles theframe and inserts the sash. The second man performs thesame operation as does the leadman in a three-man crew.Respondent manufactures windows of several sizes. Thesmallestsize weighs 28 pounds and the largest 70. Most ofthe windows produced by Respondent fall within a weightrange of from 35 to 50 pounds.B.The Prior Proceedings1.The representation proceedingOn July 28, 1972, upon the Union's petition, a represent-ation election was conducted among Respondent's em-ployees at which the Union failed to receive a majority ofthevotes cast.On August 1, 1972, the Union filedobjections to the election.2.The unfair labor practice proceedingOn June 16 andJuly 12,1972, the Union filed unfairlabor practice charges against Respondent.On September11, 1972, a complaint issued on these charges in which itwas alleged that Respondent had violated Section 8(a)(1)and (3)of the Act.3.The consolidated proceedingBecauseRespondent's conduct alleged by the Union asthe basis for its objections to the representationelectionwas substantiallysimilar tocertain allegations contained inthe unfairlabor practice complaint, the two proceedingswere consolidated. The consolidated proceeding was heardby an Administrative Law Judge on November 14 and 15,'The purpose of these findings is to furnish a frame of reference withinwhich to consider the facts relating to Respondent's alleged unfair laborpractices and the conclusions to which they may give rise To the extent thatthe contentions of the parties relate specifically to the findings made herethey will be treated here, although they as well as the findings, may again beconsidered in other contexts10The second election directed by the Board inJenkins 1had not yet1972. At this hearing Richard Nelson, whose discharge onFebruary 27, 1973, is alleged in the instant complaint ashaving been violative of Section 8(a)(3) and (1) of the Act,appearedas a witnessfor the General Counsel.On June 21, 1973, the Board issued its decision in theconsolidatedproceeding finding that Respondent hadviolated Section 8(a)(1) and (3) of the Act and sustainingsome of the Union's objections to the representationelection.Accordingly, the Board ordered Respondent torefrain from its unfair labor practices and to takeappropriate affirmative action to effectuate the policies oftheAct. In addition, the Board set aside the electionconducted on July 28, 1972, and directed that a newrepresentation election be held.JenkinsManufacturingCompany,204 NLRB No. 53(Jenkins 1).10C.Nelson'sUnion ActivityAs found inJenkins 1,the Union began its campaign toorganizeRespondent's employees in May 1972. Towardthe end of that month the Union informed RespondentthatRichard Nelson, the subject of this proceeding, andtwo other employees constituted its "In-Plant OrganizingCommittee." The Board also found inJenkins IthatNelson "was one of the first and foremost adherents of theUnion."As a member of the Union's organizing committeeNelson, as he testified, "wore the Union button [and]represented the union the whole time before the election."In addition to his organizing committee membership,Nelson was an observer for the Union at the representationelection conducted on July 28, 1972. Notwithstanding this,Nelson told Clare Draper, Respondent's vice president, asthe latter stated, that "[before he voted] he had had achange of mind [and] voted for the Company and .. .against the Union."Nelson continued to wear a union button until 2 or 3months before his discharge on February 27, 1973, but,apparently, did nothing else to further the Union's causeafter the election." Nor does there appear to have been acontinuation of union activity in Respondent's plant sincethe election. As the General Counsel conceded at the trial,during the period between the election in July 1972 andFebruary 27, 1973, the date of Nelson's discharge "unionactivity was in a state of limbo."Finally, in this regard, the record does not disclose anyindependent coercive conduct by Respondent since theelectionwhich might account for the discontinuance ofunion activity by Nelson and its other employees.D.Nelson's Physical Conditioni2On January 9, 1973,13 while employed in Respondent'sdoor department, Richard Nelson visited the office of aphysician to be treated for an enlarged prostate gland.Medication was prescribed and the physician advisedbeen conducted at the time of the instant trial11Nelson's appearance as a witness for the General Counsel in theconsolidated proceeding discussed in the previous section of this Decisionhas already been noted.i2These findings are made in view of Respondent's assertion thatNelson was discharged because he was physically unable to do his work1iAll dates hereinafter mentioned without stating a year fall within 1973 JENKINS MANUFACTURING CO.Nelson "to go home and take it easy for a while." Hisphysician also informed Nelson that "an enlarged prostategland didn't heal ... just all of a sudden [and that thehealing process] would take a few days."Nelson stayed home for the next 2 days. Upon his returnto work on January 12 Nelson presented Walter Lindsey,his then supervisor, with a note from his physician statingthat on January 9 Nelson "was ill andin [his]office fortreatment." 14 Nelson also told Lindsey what his physicianhad said about his "tak[ing] it easy" and about the lengthof time recovery would consumeNelson received further treatment from his physician onJanuary 16. At that time the physician stated to Nelsonthat his condition was "improving," advised Nelson tocontinue "taking it easy." and suggested that Nelson"come back to see [him in ] about ten days."On January 26 Nelson paid his final visit to hisphysician.At that time, afterexamination, the physician"dismissed" Nelson, but told him to return "if [he] got tohaving any more problems."Nelson's prostate gland "problems" returned during thefollowingmonth. Thus, in about mid-February, whileNelson was working in Respondent's window depart-ment,15 he "got to hurting so bad in [the lower part of hisstomach that he] felt like [he] was going to faint." Asimilarsituation developed on February 27, the day Nelsonwas discharged.16V. THE ALLEGED UNFAIR LABOR PRACTICESA.Facts Concerning Respondent's AllegedViolations of Section 8(a)(3) and (1) of the ActRichard Nelson was originally employed by Respondentin 1967. He was dismissed in June 1969 for refusing tofollow instructions given him by his supervisor. Some 10days later Nelson was rehired. He continued in Respon-dent's employ until his discharge on February 27, 1973,under circumstances alleged in the complaint as havingbeen violative of Section 8(a)(3) of the Act.Shortly after his rehire in June 1969 Nelsonwas assignedtoRespondent's door department. In February 1972 hewas promoted to leadman and received a $10 a week wageincrease.14Resp Exh 311Nelson's transfer from the door department to the window depart-ment will be discussed below16My findings concerning Nelson's physical condition are based on, andthe unattributed quotationsappearingin the text are taken from,testimonygiven by Nelson17There is some dispute as to the date of Nelson's transferNelsontestified that it occurredon February15However,Nelson's testimony as tothis appears to be contrary to the weight of the other evidence on the pointThus,Mack Smith,an assistant foreman and Nelson's supervisor in thewindow department,stated that Nelson came into that department"aroundthe first or second weekof February"and worked there for "approximatelya month " Lowell Owens, who appears to be Respondent's chief foreman,related that Respondent's records showed that Nelson was transferred onFebruary 1. Although the records referred to by Owens were not introducedinto evidence. Owens' and Smith's testimony as to the date of Nelson'stransfer is corroborated by two wntten warnings(Resp Exhs I and 2)received by Nelson while he was in the window department.Resp.Exh I isdated "2-6-73"and shows that Nelson was then working in the windowdepartment Resp Exh 2 is dated "2-9-73" and also shows that Nelson wasthen working in the window department.Although Nelson testified thatboth Resp Exh I and Resp. Exh 2 were given to him on February 22 and441On January 30, 1973, Nelson was asked to workovertime.Upon his refusal to do so he was given an oralwarning.On about February 1, 1973, Nelson was transferred toRespondent's window department to occupy the positionof leadman.17 Upon Nelson's transfer another employeewas given the job Nelson had in the door department.Before Nelson was shifted to the window department theleadman's work there was performed by Mack Smith, anassistant foreman.Smith also had to oversee the employeesin the window department as well as employees in othersections of Respondent's plant. To relieve Smith of hisleadman work, thereby permitting him to perform hissupervisory duties more efficiently, Nelson was put into theleadman position in the window department.Although he was the leadman, Nelson's first assignmentin the window department was the building of frames, afunction not ordinarily performed by a leadman.18 "Thereason for this," as Smith explained, was "that if [Nelson]built a good many [window] units, he could know the sizesreal well and what material would pass and what wouldn'tpass [and learn] how [the windows] should be puttogether" The knowledge thus acquired, Smith continued,would enable Nelson to "do a better job on inspection."On February 6 Nelson was again asked to work overtimeand again refused to do so.19 For this he was given awritten warning.Continuing his program of teaching Nelson to performthe functions of a leadman, on February 8 Smith, Nelson'ssupervisor, told Nelson, who was then building windowframes, that when he got"enough [frames]up" to move toanother position and there insert sash in completed frames,inspect the windows, and then staple on the blocks. Nelsonrefused to do this, telling Smith that he "was alreadybehind over here on frames now" and that there was "noway [for him to] build frames and get over there and shootblocks too." 20Smith reported Nelson's refusal to follow his instructiontoLowellOwens,Respondent's chief foreman, who,together with another supervisor, discussed the matter withNelson and Smith on February 8 and 9. After hearingSmith and Nelson, Owens told Nelson as the formertestified,"to go back on the job and follow [Smith's]23, his testimony concerning this is believed by what he, himself,wrote onResp.Exh. 1. On that document, under the heading"EMPLOYEE'SREMARKS RE- VIOLATION," appears a version of the incident givingrise to the issuance of the warning wntten and signed by Nelson. as headmitted Alongside Nelson's signature on Resp. Exh. I is a date"2-8-73."Nelson testified that he did not remember writing that date and that he didnot "think" the date is in his handwriting I have carefully compared thedate with what Nelson admitted he wrote. Based on this comparison it is mybelief that the date was also written by Nelson.Accordingly,it ismyconclusion,upon consideration of all the evidence bearing on the subject,thatNelson was transferred to the window department on or aboutFebruary 1, 1973.isThe work of a leadman in the window department, as I have found,consists of installing weather stripping, inspecting the window,staplingblocks and braces into the unit,and, finally, lifting and placing thecompleted window on a dolly or carrying it to a storage area.19As I have already recounted, Nelson'sprevious refusal to workovertime occurred on January 30.20The findings in this paragraph are based upon testimony given byNelson, from which the quotations appearing in the text are taken, and bySmith 442DECISIONS OF NATIONALLABOR RELATIONS BOARDinstructions." In addition, a second written warning wasissued to Nelson.During the foregoing discussion Nelson told Owens, asrelated by Nelson, that he and Smith "ain't getting along sogood" and asked for a transfer. Owens suggested thatNelson put his request in writing so that he would notforget about it.Because Smith expected that Nelson would be trans-ferred pursuant to his request and not being willing, underthe circumstances, to invest the time and effort involved intraining Nelson to perform the work of a leadman, Smithpermitted Nelson, following their February 9 conferencewithOwens, to resume building window frames. Thissituation continued through February 26.In the meanwhile two events occurred. One resulted inthe resumption of Nelson's training to do a leadman'swork. The other resulted in Nelson's receiving an addition-al written warning.Regarding the latter, on February 23, during workingtime,Nelson signed a petition to have a racing car driverparticipate in a certain automobile race. Also duringworking time on that day, Nelson asked Smith, hissupervisor, to sign the petition. It being against Respon-dent's rules for employees to sign, or solicit signatures to,petitions while they were supposed to be working, Nelsonwas given a third written warning.Concerning the former, on or about February 20, Owens,Respondent's chief foreman, informed Smith that Nelsonwould not be transferred out of the window departmentbecause there was no available job for him elsewhere in theplant.Accordingly, Smith took advantage of his firstopportunity to resume training Nelson to do the work of aleadman. This arose during the morning of February 27.This time Nelson did not resist, as he had earlier done.However, the straining involved in lifting the completedwindows apparently aggravated his prostate condition andcaused him to suffer pain. Because of this, at or about10:15 a.m., after doing the work for approximately 45minutes,Nelson informed Smith that he was unable tocontinue. Smith reported this to Owens, who directedNelson to accompany him to the office of Clare Draper,Respondent's vice president.ThereNelson told Draper that he had an enlargedprostate gland for which he was being treated by aphysician, Dr. Harper; that lifting the windows caused himpain; and that for this reason he was unable to do that kindof work. Upon hearing this Draper sent Nelson and Owensout of his office and tried to reach Dr. Harper on thetelephone. Being unsuccessful, Draper directed Owens topermit Nelson to resume building window frames.At or about 2:45 p.m. Draper was able to speak to Dr.Hamer. Draper described to him the kind of work Nelsonhad been doing earlier that day; informed him of theweight of the windows Nelson was required to lift; andasked him whether, in view of Nelson's physical condition,Nelson could do that work. Dr. Harper replied that based21 It will be remembered,in this connection, that Nelson was lastexaminedby Dr.Harper onJanuary 2622N L R B v. Atlanta Coca-Cola Bottling Company,Inc, 293 F 2d 300,308 (C A. 5, 1961)upon his last examination of Nelson he saw no reason whyNelson could not do the work.2iAfter talking to Dr. Harper, Draper sent for Nelson andtold him what his physician had said about his being ableto lift the windows. Nelson answered, as he testified, "if thedoctor says I'm able to do it, I'll go back and do it, but itdoes hurt me." Nelson having stated that he would do thework despite the pain it caused, Draper instructed Owens,Respondent's chief foreman, to "put him on the job."After Nelson left his office Draper, Respondent's vicepresident, began having second thoughts about permittingNelson to lift the windows. As Draper testified, he "startedworrying about the liability, the fact that [he] was sendinga man out to do a job when he said he was hurting, eventhough the doctor said he was okay. [He] was afraid itmight aggravate it [and that he] might be faced with aworkmen's comp and liability suit."Draper also thought about Nelson's having twice refusedto work overtime and his having refused to comply with hissupervisor's instructions. This, as Draper stated, "was asort of horns of dilemma thing." However, Draper decided,as he further related that he "couldn't keep [Nelson] in theplant" if he was "hurting" as he said he was even thoughNelson had stated he would do the work despite the pain.Accordingly, Draper again sent for Nelson and askedhim whether he was still in pain. Receiving an affirmativereply,Draper told Nelson, as the latter testified, thatbecause he was "hurting [Respondent had] no right [to lethim] work" and that Respondent was going to "have to let[him] go." Nelson's employment with Respondent wasthen terminated.B.Contentions and Concluding Findings ConcerningRespondent's Alleged Violations of Section 8(a)(3)and (1) of the ActAlthough guiding principles are not in doubt, "Section8(a)(3) cases are difficult cases," 22 and the instant one is noexception to this rule. Almost always present in such cases,and present here also, are problems of motive and pretext."Absent an unlawful motive an employer's judgment indischarging an employee . . . cannot be questioned." 23Nor does an employee gain immunity "from dischargesimply because [, like Richard Nelson, here,] he is a unionmember or adherent."N.L.R.B. v. Florida Steel Corpora-tion, etc.308 F.2d 931, 935 (C.A. 5, 1962).Respondent argues that Nelson's discharge was notmotivated by a purpose interdicted by the Act. Nelson wasdismissed, Respondent contends, not because of his unionmembership or past union activity, but because he was, inits judgment, physically unable to do the work required ofa leadman in the window department, in which position hewas needed in order to relieve Mack Smith, the supervisorthere, of that rank-and-file work function. Respondent'sposition appears to be well taken.Unlike the explanation for a discharge offered by anemployer in another case,24 which "fail[ed] to stand underscrutiny," the reason given by respondent for discharging23Vermeer Manufacturing Company,187 NLRB888, 89124N L. R B v Dam, Thomas W., d/b/a Dant & Russell, Ltd,207 F.2d165,167 (C A. 9). JENKINS MANUFACTURING CO.Nelson is supported by the evidence. Thus, Nelsoninformed Clare Draper, Respondent's vice president, thatlifting and carrying the windows, an integral part of the jobof a leadman, caused him pain and made him unable to dothatwork.Although despite the pain it caused, Nelsonagreed to resume lifting and carrying the windows uponbeing informed of his physician's opinion that he was ableto do so, Respondent was unwilling to permit him tocontinue doing the work because of the possible liability itmight incur should he in that manner aggravate his existingprostate condition.Seemingly, then, Respondent had sufficient cause todischarge Nelson.But thisdoes not end the inquiry. Thereremains for consideration the General Counsel's argumentthat Respondent seized upon Nelson's physical inability toperform his work as a pretext to rid itself of an employeebecause he was a union member and had supported theUnion during its campaign for recognition. Of course, hadRespondent done so it would have violated Section 8(a)(3)and (1) of the Act.However, I am not impressed with the General Counsel'scontention that that was the situation here. In the firstplace, union activity in Respondent's plant and Nelson'sparticipation therein had been discontinued long beforeNelson's dismissal. Indeed, the General Counsel concededthat during the period between the representation electionconducted in July 1972 and February 27, 1973, the date ofNelson's discharge, "union activitywas ina state oflimbo." And its moribund status was not the result ofunfair labor practices committed by Respondent.Secondly, had Respondent been looking for a pretext toterminate Nelson's employment because he had supportedthe Union it could have found one before his discharge onFebruary 27. Thus, Respondent could have dischargedNelson on January 30 when he refused to work overtime. Itcould have discharged him on February 6 when he againrefused to work overtime. It could have discharged him onFebruary 8 when he refused to follow his supervisor's25 InVermeeras here, there was a dearth of union activity before thedischarge there under consideration.Furthermore,inVermeer,severalopportunities arose before the date of the discharge which could have been,but, as in the instant case, were not,availed of bythe employer as "anexcuse.to remove [the discharges]from its plant because he was anadherentof the Union "A like situation was present inAmericanManufacturingThere the Board said "Respondent's forbearance indischarging [the employee, whose union adherence and activism was knownto the employer for more than a year] until he disregarded.warnings [to443instructions. It could have discharged him on February 23when, contrary to Respondent'srules,he signed, andsolicited his supervisor's signatureto,a petition duringworking hours. However, instead of discharging Nelson onany of theseoccasionsRespondent merely issued warningsto him, none of whichis alleged inthe complaint as beingan unfair labor practice.InAmericanManufacturing Company,196 NLRB 875,and inVermeer Manufacturing Company,187 NLRB 888,892, pretext contentions made under very similar circum-stances were rejected.25 For thesame reasonsI reject ithere.Accordingly, I conclude that the General Counsel hasnot shown that the termination of Nelson's employmentwas violative of Section 8(a)(3) or (1) of the Act. I shall,therefore, recommend that the complaint be dismissed.Upon the basis of the foregoing findings of fact, andupon the entire record in this case, I make the following:CONCLUSIONS OF LAW1.Respondent is an employer within the meaning ofSection 2(2) of the Act and is engaged in commerce withinthe meaning of Section 2(6) of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.Respondent did not engage in unfair labor practiceswithin the meaning of Section 8(a)(3) or (1) by dischargingRichard Nelson on February 27, 1973.Upon the foregoing findings of fact and conclusions oflaw and upon the entire record in this case, and pursuantto Section 10(c) of the Act, I recommend that the Boardissue the following:ORDER26It isordered that the complaint be, and the same herebyis,dismissed.refrain from excessive talking and wanderingaway fromhismachine]hardlyindicates that it was [his] unionactivitythat caused his discharge "zs In the event no exceptions are filed asprovided bySec. 102.46 of theRules and Regulations of the NationalLaborRelations Board, the findings,conclusions, recommendations, and recommended Order herein shall, asprovided inSec. 102 48 of the Rules and Regulations,be adopted by theBoard and become its findings, conclusions, and order, and allobjectionsthereto shall be deemed waived for all purposes.